Mr. Justice Wolf
delivered the opinion of the court.
Motion to dismiss an appeal for failure of the appellants to file a brief. Appellants obtained an extension of time to file the said brief which expired on June 10, 1920, and from that date no step was taken by them until after the appellees filed their motion dated October 4, 1920. On the first of November, the day set for the hearing of the motion, the appellants filed their brief. At the hearing they alleged various things orally or without oath, but the only legal matter before us is that the appellants have actually filed their brief.
While we do not feel obliged to do so, yet sometimes in *915arriving at a conclusion whether or not an appeal shall be dismissed we find it convenient to -examine the brief finally presented. This we did in Cepeda v. Peñalosa, ante, page 878. In the present case we have likewise examined the brief and therein we find a question of the authority or jurisdiction of the district court to award certain counsel fees.' As this seems to be á meritorious matter for review, we have decided to exercise our discretion in favor of the appellants and to deny the application for dismissal.

Motion overruled.

Chief Justice Hernandez and Justices del Toro and Al-drey concurred.
Mr. Justice Hutchison took no part in the decision of this case.